Title: From Thomas Jefferson to William Short, 30 August 1806
From: Jefferson, Thomas
To: Short, William


                        
                            Dear Sir
                            
                            Monticello Aug. 30. 06.
                        
                        Yours of the 23d. was recieved by the last post, and I sincerely regret that we are not likely to have the
                            pleasure of seeing you here: and still more the cause. yet I am inclined to believe that the cause ought to have brought
                            instead of detaining you. the only remedy I believe which can be relied on for relieving an obstinate diarrhea, or weak
                            bowels, is long journies on a hard trotting horse. this was recommended to me in a similar case by Dr. Eustis, who
                            referred me to Sydenham. if you will borrow that work, you will find two passages in it on this subject very satisfactory.
                            from it’s repeated effects in my own case I had great reason to approve Sydenham’s advice.
                        I am afraid you will find the Cahusac not yet ripe for use. that was the opinion I formed on tasting it, &
                            I know from a former instance that it is a wine, which when green, is the most unlike what it is when ripe, of all I have
                            ever tried. I have by this post directed Lemaire to draw off a dozen bottles (for it is still in cask) and forward them.
                            but lest you should find them not answer your expectation I have directed him to pack with them a dozen bottles of
                            excellent Margaux imported by myself, & unquestionably genuine & without brandy. when you shall have tried the
                            Cahusac, if it suits you, as much more shall be immediately sent as you may be able to use. I have hermitage, & Sauterne
                            de Salus, as also Pedro Ximenes & genuine Madeira, all at your service which shall be sent on intimation that you may
                            find them agreeable. not giving up all expectation that Sydenham may send you here, I salute you with sincere affection
                            & respect.
                        
                            Th: Jefferson
                            
                        
                    